—In a proceeding pursuant to, inter alia, Domestic Relations Law article 3-A, the father appeals from (1) an order of the Family Court, Queens County (Marchetti, H.E.), dated October 18, 1993, which, inter alia, directed him to continue to pay child support of $100 per week and (2) an order of the same court (DePhillips, J.), dated November 18, 1993, which denied his objections to the order dated October 18, 1993.
Ordered that the appeal from the order dated October 18, 1993, is dismissed (see, Family Ct Act § 439 [e]); and it is further,
Ordered that the order dated November 18, 1993, is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
Contrary to the father’s contention, he was not entitled to a downward modification of his child support obligation. The father, who consented to the original order of support dated February 27, 1992, does not claim that order was improper or that it did not conform to the guidelines contained in the Child Support Standards Act. Also, the father failed to show that his income has decreased. In fact, the record indicates that it has increased.
We have examined the father’s remaining contentions and find them to be without merit. Thompson, J. P., Altman, Friedmann and Florio, JJ., concur.